Exhibit 10.1

CHAPARRAL ENERGY, INC.

 

 

2019 LONG-TERM INCENTIVE PLAN

 

 

ARTICLE I.

ESTABLISHMENT AND PURPOSE

1.1    Establishment. Chaparral Energy, Inc., a Delaware corporation
(“Chaparral”), hereby establishes the Chaparral Energy, Inc. 2019 Long-Term
Incentive Plan for the benefit of certain officers, directors, employees,
consultants and others performing services for Chaparral and its Affiliates, as
set forth in this Plan.

1.2    Purpose. The purposes of this Plan are to attract and retain highly
qualified individuals to perform services for Chaparral and its Affiliates, to
further align the interests of those individuals with those of the stockholders
of Chaparral, and to more closely link compensation with the performance of
Chaparral and its Affiliates. Chaparral is committed to creating long-term
stockholder value. Chaparral’s compensation philosophy is based on the belief
that Chaparral can best create stockholder value if employees, officers,
directors, consultants and others performing services for Chaparral and its
Affiliates act and are rewarded as business owners. Chaparral believes that an
equity stake through equity compensation programs effectively aligns service
provider and stockholder interests by motivating and rewarding performance that
will enhance stockholder value.

1.3    Effectiveness and Term. This Plan shall become effective on the later of
(a) the date of its adoption by the Board and (b) the date it is approved by the
stockholders of Chaparral in accordance with applicable law (the “Effective
Date”). Unless terminated earlier by the Board pursuant to Section 14.1, this
Plan shall terminate on the day prior to the tenth anniversary of the earlier of
(a) the date of its adoption by the Board and (b) the date it is approved by the
stockholders of Chaparral.

ARTICLE II.

DEFINITIONS

2.1    “Affiliate” means (a) with respect to Incentive Stock Options, a “parent
corporation” or “subsidiary corporation” (as those terms are defined in
Section 424 of the Code) of Chaparral, and (b) with respect to other Awards, any
corporation or other type of entity in a chain of corporations or other entities
in which each corporation or other entity has a controlling interest in another
corporation or other entity in the chain, starting with Chaparral and ending
with the corporation or other entity that has a controlling interest in the
corporation or other entity for which the Employee, officer, director,
consultant, or other individual provides direct services. For purposes of this
Affiliate definition, the term “controlling interest” has the same meaning as
provided in Treasury Regulation § 1.414(c)-2(b)(2)(i), except that the phrase
“at least 50 percent” shall be used instead of the phrase “at least 80 percent”
in each place the phrase “at least 80 percent” appears in Treasury Regulation §
1.414(c)-2(b)(2)(i).

2.2    “Award” means an award granted to a Participant in the form of Options,
SARs, Restricted Stock, Restricted Stock Units, Performance Awards, Stock Awards
or Other Incentive Awards, whether granted singly or in combination.

2.3    “Award Agreement” means a written agreement that sets forth the terms,
conditions, restrictions and limitations applicable to an Award, and which, in
the discretion of the Committee, need not be countersigned by the Participant.

2.4    “Board” means the Board of Directors of Chaparral.

2.5    “Cash Dividend Right” means a contingent right, granted in tandem with a
specific Restricted Stock Unit Award, to receive an amount in cash equal to the
cash distributions made by Chaparral with respect to a share of Common Stock
during the period such Award is outstanding.

2.6    “Cause” means, unless otherwise defined in an Employee Agreement entered
into by the Participant, any of the following: (a) a Participant’s conviction
of, or plea of nolo contendere to, any felony or to any crime or offense

 

1



--------------------------------------------------------------------------------

causing substantial harm to the Company or involving acts of theft, fraud,
embezzlement, moral turpitude or similar conduct; (b) a Participant’s repeated
intoxication by alcohol or drugs during the performance of his duties in a
manner that materially and adversely affects the Participant’s performance of
such duties; (c) malfeasance in the conduct of the Participant’s duties,
including, but not limited to (i) willful and intentional misuse or diversion of
funds or assets of the Company, (ii) embezzlement or (iii) fraudulent or willful
and material misrepresentations or concealments on any written reports submitted
to the Company; (d) a Participant’s material violation of any provision of any
employment, nonsolicitation, noncompetition or other agreement with, or policy
of, the Company; or (e) a Participant’s material failure to perform the duties
of the Participant’s employment or material failure to follow or comply with the
reasonable and lawful written directives of the Board or senior officers of
Chaparral, in any case under clause (d) or (e) only after the Participant shall
have been informed in writing of such material failure and given a period of not
more than 30 days to remedy same.

2.7      “Change in Control” means (a) any consolidation or merger of Chaparral
in which Chaparral is not the continuing or surviving corporation or pursuant to
which shares of Chaparral’s Common Stock would be converted into cash,
securities or other property, other than a merger of Chaparral in which the
holders of Chaparral’s Common Stock immediately prior to the merger have the
same proportionate ownership of common stock of the surviving corporation
immediately after the merger, (b) any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all or substantially
all, of the assets of Chaparral and its subsidiaries to any other person or
entity (other than an Affiliate of Chaparral), (c) the stockholders of Chaparral
approve any plan or proposal for liquidation or dissolution of Chaparral,
(d) any person or entity, including a “group” as contemplated by section
13(d)(3) of the Exchange Act acquires or gains ownership or control (including,
without limitation, power to vote) of more than 50% of the outstanding shares of
Chaparral’s voting stock (based upon voting power) or (e) as a result of or in
connection with a contested election of directors, the persons who were
directors of Chaparral before such election shall cease to constitute a majority
of the Board.

2.8      “Chaparral” means Chaparral Energy, Inc., a Delaware corporation, or
any successor thereto.

2.9      “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations and other guidance thereunder and successor
provisions, regulations and other guidance.

2.10    “Committee” means the Compensation Committee of the Board or such other
committee of the Board as may be designated by the Board to administer the Plan,
which committee shall consist of two or more members of the Board, each of whom
must be an Independent Director.

2.11    “Common Stock” means the Class A common stock of Chaparral, par value
$0.01 per share, or any stock or other securities hereafter issued or issuable
in substitution or exchange for the Class A common stock.

2.12    “Company” means Chaparral or any Affiliate.

2.13    “Disability” means (a) the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months or (b) if the Company
has an accident or health plan covering its employees, the Participant is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident or health plan covering
employees of the Company.

2.14    “Dividend Unit Right” means a contingent right, granted in tandem with a
specific Restricted Stock Unit Award, to have an additional number of Restricted
Stock Units credited to a Participant in respect of the Award equal to the
number of shares of Common Stock that could be purchased at Fair Market Value
with the amount of each cash distribution made by Chaparral with respect to a
share of Common Stock during the period such Award is outstanding.

2.15    “Effective Date” means the date this Plan becomes effective as provided
in Section 1.3.

2.16    “Employee” means an employee of the Company; provided, however, that the
term “Employee” does not include a non-employee director or an individual
performing services for the Company who is treated for federal tax purposes as
an independent contractor at the time of performance of services.

2.17    “Employee Agreement” means any agreement between the Company and an
Employee containing one or more of the following agreements or covenants by the
Employee: (i) an employment agreement, (ii) an agreement by

 

2



--------------------------------------------------------------------------------

the Employee to keep confidential certain information, (iii) an agreement or
covenant to refrain from competing with the Company, (iv) an agreement or
covenant to refrain from soliciting employees, contractors, customers, vendors
or suppliers of the Company, (v) an agreement to disclose and assign to the
Company certain intellectual property, including without limitation, ideas,
inventions, discoveries, processes, designs, methods, substances, articles,
computer programs, and improvements, or (vi) an agreement under which the
Company agrees to indemnify an Employee for an alleged action or inaction by the
Employee during the performance of his or her duties to the Company.

2.18    “Exchange Act” means the Securities Exchange Act of 1934, as amended.

2.19    “Fair Market Value” of a share of Common Stock means, as of any
specified date, (a) if the Common Stock is listed on a national securities
exchange, the closing sales price per share of Common Stock, as reported on the
stock exchange composite tape on that date (or if no sales occur on such date,
on the last preceding date for which sales of shares of Common Stock are so
reported); (b) if the Common Stock is not traded on a national securities
exchange but is traded over the counter on such date, the average between the
reported high and low bid and asked prices of shares of Common Stock on the most
recent date on which Common Stock was publicly traded on or preceding the
specified date; or (c) in the event Common Stock is not publicly traded at the
time a determination of its value is required to be made under the Plan, the
amount determined by the Committee in its discretion in such manner as it deems
appropriate, taking into account all factors the Committee deems appropriate,
including the requirements of Section 409A. Notwithstanding this definition of
Fair Market Value, with respect to one or more Award types, or for any other
purpose for which the Committee must determine the Fair Market Value under the
Plan, the Committee may elect to choose a different measurement date or
methodology for determining Fair Market Value so long as the determination is
consistent with Section 409A and all other applicable laws and regulations.

2.20    “Good Reason” means, unless otherwise defined in an Employee Agreement
entered into by the Participant, the occurrence without the written consent of
Participant, of one of the following events: (a) a material diminution in
Participant’s authority, duties or responsibilities combined with a demotion in
Participant’s pay grade ranking; (b) the reduction by Chaparral of Participant’s
base salary by more than ten percent (10%) (unless done so for all executive
officers of Chaparral); (c) the requirement that Participant be based at any
office or location that is more than 50 miles from Chaparral’s principal
executive offices in Oklahoma City, Oklahoma, except for travel reasonably
required in the performance of Participant’s responsibilities; or (d) any other
action or inaction that constitutes a material breach by Chaparral of an
Employee Agreement entered into by the Participant.

2.21    “Grant Date” means the date an Award is determined to be effective by
the Committee upon the grant of such Award.

2.22    “Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422(b) of the Code.

2.23    “Independent Director” means a member of the Board who (a) meets the
independence requirements of the principal exchange or quotation system upon
which the shares of Common Stock are listed or quoted, (b) qualifies as a
“non-employee director” of Chaparral under Rule 16b-3, and (c) satisfies
independence criteria under any other applicable laws or regulations relating to
the issuance of shares of Common Stock to Employees.

2.24    “Nonqualified Stock Option” means an Option that is not an Incentive
Stock Option.

2.25    “Option” means an option to purchase shares of Common Stock granted to a
Participant pursuant to Article VII. An Option may be either an Incentive Stock
Option or a Nonqualified Stock Option, as determined by the Committee.

2.26    “Other Incentive Award” means an incentive award granted to a
Participant pursuant to Article XII.

2.27    “Participant” means an individual who is an Employee, officer, director,
consultant or other individual performing services for the Company that has been
granted an Award.

2.28    “Performance Award” means an Award granted to a Participant pursuant to
Article XI to receive cash or Common Stock conditioned in whole or in part upon
the satisfaction of specified performance criteria.

2.29    “Permitted Transferee” shall have the meaning given such term in
Section 15.4(c).

2.30    “Plan” means the Chaparral Energy, Inc. 2019 Long-Term Incentive Plan,
as in effect from time to time.

 

3



--------------------------------------------------------------------------------

2.31    “Prior Plan” means the Chaparral Energy, Inc. Management Incentive Plan,
adopted effective August 9, 2017. The Prior Plan shall be frozen as of the
Effective Date so that no further awards shall be granted under the MIP;
provided, however, that outstanding awards under the Prior Plan as of such date
shall remain outstanding in accordance with the terms of the Prior Plan and the
award agreements applicable to such outstanding awards.

2.32    “Restricted Period” means the period established by the Committee with
respect to an Award of Restricted Stock or Restricted Stock Units during which
the Award remains subject to forfeiture.

2.33    “Restricted Stock” means a share of Common Stock granted to a
Participant pursuant to Article IX that is subject to such terms, conditions and
restrictions as may be determined by the Committee.

2.34    “Restricted Stock Unit” means a fictional share of Common Stock granted
to a Participant pursuant to Article X that is subject to such terms, conditions
and restrictions as may be determined by the Committee.

2.35    “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange
Act, or any successor rule or regulation that may be in effect from time to
time.

2.36    “SEC” means the United States Securities and Exchange Commission, or any
successor agency or organization.

2.37    “Section 409A” means Section 409A of the Code.

2.38    “Securities Act” means the Securities Act of 1933, as amended.

2.39    “Stock Appreciation Right” or “SAR” means a right granted to a
Participant pursuant to Article VIII with respect to a share of Common Stock to
receive upon exercise cash, Common Stock or a combination of cash and Common
Stock, equal to the appreciation in value of a share of Common Stock.

2.40    “Stock Award” means a share of Common Stock granted to a Participant
pursuant to Article XII that is not subject to vesting or forfeiture
restrictions.

ARTICLE III.

PLAN ADMINISTRATION

3.1    Plan Administrator and Discretionary Authority. This Plan shall be
administered by the Committee. The Committee shall have total and exclusive
responsibility to control, operate, manage and administer this Plan in
accordance with its terms. The Committee shall have all the authority that may
be necessary or helpful to enable it to discharge its responsibilities with
respect to this Plan. Without limiting the generality of the preceding sentence,
the Committee shall have the exclusive right to (a) interpret this Plan and the
Award Agreements executed hereunder, (b) decide all questions concerning
eligibility for, and the amount of, Awards granted under this Plan, (c) construe
any ambiguous provision of this Plan or any Award Agreement, (d) prescribe the
form of Award Agreements, (e) correct any defect, supply any omission or
reconcile any inconsistency in this Plan or any Award Agreement, (f) issue
administrative guidelines as an aid in administering this Plan and make changes
in such guidelines as the Committee from time to time deems proper, (g) make
regulations for carrying out this Plan and make changes in such regulations as
the Committee from time to time deems proper, (h) determine whether Awards
should be granted singly or in combination, (i) to the extent permitted under
this Plan, grant waivers of Plan terms, conditions, restrictions and
limitations, (j) accelerate the exercise, vesting or payment of an Award,
(k) require Participants to hold a stated number or percentage of shares of
Common Stock acquired pursuant to an Award for a stated period, and (l) take any
and all other actions the Committee deems necessary or advisable for the proper
operation or administration of this Plan. The Committee shall have authority in
its sole discretion with respect to all matters related to the discharge of its
responsibilities and the exercise of its authority under this Plan, including
without limitation its construction of the terms of this Plan and its
determination of eligibility for participation in, and the terms of Awards
granted under, this Plan. The decisions of the Committee and its actions with
respect to this Plan shall be final, conclusive and binding on all persons
having or claiming to have any right or interest in or under this Plan,
including without limitation Participants and their respective Permitted
Transferees, estates, beneficiaries and legal representatives. In the case of an
Award intended to be exempt from or compliant with Section 409A, the Committee
shall exercise its discretion consistent with such intent.

3.2    Delegation of Authority. The Committee shall have the authority, in its
sole and absolute discretion, to delegate its duties and functions under the
Plan to the Chief Executive Officer or other officer of Chaparral, other members
of or committees of the Board or such other agents as it may appoint from time
to time, provided the Committee may not delegate its duties where such
delegation would violate state corporate law.

 

4



--------------------------------------------------------------------------------

3.3    Liability; Indemnification. The Committee and each member thereof shall
be entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by any officer or employee of Chaparral or any of its
subsidiaries, Chaparral’s legal counsel, independent auditors, consultants or
any other agents assisting in the administration of this Plan or grant of Awards
hereunder. Members of the Committee and any officer or employee of Chaparral or
any of its subsidiaries acting at the direction or on behalf of the Committee
shall not be personally liable for any action or determination taken or made in
good faith with respect to this Plan, and shall, to the fullest extent permitted
by law, be indemnified and held harmless by Chaparral with respect to any such
action or determination.

ARTICLE IV.

SHARES SUBJECT TO THE PLAN

4.1    Available Shares.

(a)    Subject to adjustment as provided in Section 4.2, the maximum number of
shares of Common Stock that shall be available for grant of Awards under this
Plan shall be 3,500,000 shares of Common Stock, plus any shares of Common Stock
subject to awards under the Prior Plan that, following the Effective Date, again
become available under the Prior Plan as a result of forfeiture or such other
circumstance described in Section 4.3 of the Prior Plan.

(b)    Subject to adjustment as provided in Section 4.2, the maximum aggregate
number of shares of Common Stock that may be issued pursuant to Incentive Stock
Options is 3,500,000 shares.

(c)    Shares of Common Stock issued pursuant to this Plan may be original issue
or treasury shares or any combination of the foregoing, as the Committee, in its
sole discretion, shall from time to time determine. During the term of this
Plan, Chaparral will at all times reserve and keep available such number of
shares of Common Stock as shall be sufficient to satisfy the requirements of
this Plan. If, after reasonable efforts, which efforts shall not include
registration of the Plan or Awards under the Securities Act, Chaparral is unable
to obtain authority from any applicable regulatory body, which authorization is
deemed necessary by legal counsel for Chaparral for the lawful issuance of
shares under the Plan, Chaparral shall be relieved of any liability with respect
to its failure to issue and sell the shares for which such requisite authority
was so deemed necessary unless and until such authority is obtained.

(d)    Notwithstanding any provision of this Plan to the contrary, the Board or
the Committee shall have the right to substitute or assume awards in connection
with mergers, reorganizations, separations or other transactions to which
Section 424(a) of the Code or Section 409A applies, provided such substitutions
or assumptions are permitted by Section 424 of the Code or Section 409A, as
applicable.

4.2    Adjustments for Recapitalizations and Reorganizations. Subject to Article
XIII, if there is any change in the number or kind of shares of Common Stock
outstanding effected without Chaparral’s receipt of consideration (a) by reason
of a stock dividend, spin-off, recapitalization, stock issuance, stock split or
combination or exchange of shares, (b) by reason of a merger, reorganization or
consolidation, (c) by reason of a reclassification or change in par value or
(d) by reason of any other extraordinary or unusual event affecting the
outstanding Common Stock as a class, or if the per share value of outstanding
shares of Common Stock is reduced as a result of a spin-off or Chaparral’s
payment of an extraordinary cash dividend, or distribution, or dividend or
distribution consisting of any assets of Chaparral other than cash, the maximum
number and kind of shares of Common Stock available for issuance under this
Plan, the maximum number and kind of shares of Common Stock for which any
individual may receive Awards in any fiscal year or under this Plan, the number
and kind of shares of Common Stock covered by outstanding Awards, and the price
per share or the applicable market value or performance target of such Awards
shall be appropriately adjusted by the Committee to reflect any increase or
decrease in the number of, or change in the kind or value of, issued shares of
Common Stock to preclude, to the extent practicable, the enlargement or dilution
of rights under such Awards; provided, however, that any fractional shares
resulting from such adjustment shall be eliminated. Notwithstanding the
provisions of this Section 4.2, (i) the number and kind of shares of Common
Stock available for issuance as Incentive Stock Options under this Plan shall be
adjusted only in accordance with Sections 422 and 424 of the Code and the
regulations thereunder, and (ii) outstanding Awards and Award Agreements shall
be adjusted in accordance with (A) Sections 422 and 424 of the Code and the
regulations thereunder with respect to Incentive Stock Options and
(B) Section 409A with respect to Nonqualified Stock Options, SARs and, to the
extent applicable, other Awards.

4.3    Adjustments for Awards. The following rules shall apply for the purpose
of determining the number of shares of Common Stock available for grant of
Awards under this Plan:

(a)    Options, Restricted Stock and Stock Awards. The grant of Options,
Restricted Stock or Stock Awards shall reduce the number of shares of Common
Stock available for grant of Awards under this Plan by the number of shares of
Common Stock subject to such an Award.

 

5



--------------------------------------------------------------------------------

(b)    SARs. The grant of SARs that may be paid or settled (i) only in Common
Stock or (ii) in either cash or Common Stock shall reduce the number of shares
available for grant of Awards under this Plan by the number of shares subject to
such an Award. The grant of SARs that may be paid or settled only for cash shall
not affect the number of shares available for grant of Awards under this Plan.

(c)    Restricted Stock Units. The grant of Restricted Stock Units (including
those credited to a Participant in respect of a Dividend Unit Right) that may be
paid or settled (i) only in Common Stock or (ii) in either cash or Common Stock
shall reduce the number of shares available for grant of Awards under this Plan
by the number of shares subject to such an Award. The grant of Restricted Stock
Units that may be paid or settled only for cash shall not affect the number of
shares available for grant of Awards under this Plan.

(d)    Performance Awards and Other Incentive Awards. The grant of a Performance
Award or Other Incentive Award in the form of Common Stock or that may be paid
or settled (i) only in Common Stock or (ii) in either Common Stock or cash shall
reduce the number of shares available for grant of Awards under this Plan by the
number of shares subject to such an Award. The grant of a Performance Award or
Other Incentive Award that may be paid or settled only for cash shall not affect
the number of shares available for grant of Awards under this Plan.

(e)    Cancellation, Forfeiture, Termination and Cash Settlement. If any Award
referred to in Section 4.3(a), (b), (c) or (d) (other than an Award that may be
paid or settled only for cash) is canceled or forfeited, or the Award
terminates, expires or lapses, for any reason, then the shares then subject to
such Award shall again be available for grant of any Awards under this Plan. If
shares of Common Stock subject to any Award referred to in Section 4.3(a), (b),
(c) or (d) (other than an Award that may be paid or settled only for cash) are
settled for cash in lieu of shares, then such shares shall again be available
for grant of any Awards under this Plan.

(f)    Payment of Exercise Price and Withholding Taxes; Option Proceeds.
Notwithstanding any provision of this Plan to the contrary, shares (i) tendered
(either actually or by attestation) or withheld to satisfy an exercise price or
tax withholding obligation pertaining to an Option or SAR, or (ii) repurchased
by Chaparral using Option proceeds shall not be available for grant of any
Awards under this Plan and shall not be added back to the number of shares
available for grant under this Plan. If shares are used to pay withholding taxes
payable upon vesting or payment of an Award other than an Option or SAR, or
shares that would be acquired upon vesting or payment of an Award other than an
Option or SAR are withheld to pay withholding taxes payable upon vesting or
payment of such Award, the number of shares available for grant under this Plan
shall be increased by the number of shares delivered or withheld as payment of
such withholding taxes.

ARTICLE V.

ELIGIBILITY

The Committee shall select Participants from those Employees, officers,
directors, consultants and other individuals providing services for the Company
that, in the opinion of the Committee, are in a position to make a significant
contribution to the success of the Company. Once a Participant has been selected
for an Award by the Committee, the Committee shall determine the type and size
of Award to be granted to the Participant and shall establish in the related
Award Agreement the terms, conditions, restrictions and limitations applicable
to the Award, in addition to those set forth in this Plan and the administrative
guidelines and regulations, if any, established by the Committee.

ARTICLE VI.

FORM OF AWARDS

6.1    Form of Awards. Awards may be granted under this Plan, in the Committee’s
sole discretion, in the form of Options pursuant to Article VII, SARs pursuant
to Article VIII, Restricted Stock pursuant to Article IX, Restricted Stock Units
pursuant to Article X, Performance Awards pursuant to Article XI and Stock
Awards and Other Incentive Awards pursuant to Article XII, or any combination
thereof. All Awards shall be subject to the terms, conditions, restrictions and
limitations of this Plan. The Committee may, in its sole discretion, subject any
Award to such other terms, conditions, restrictions and/or limitations
(including without limitation the time and conditions of exercise, vesting or
payment of an Award and restrictions on transferability of any shares of Common
Stock issued or delivered pursuant to an Award), provided they are not
inconsistent with the terms of this Plan. Awards under a particular Article of
this Plan need not be uniform, and Awards under more than one Article of this
Plan may be combined in a single Award Agreement. Any combination of Awards may
be granted at one time and on more than one occasion to the same Participant.
Subject to compliance with applicable tax law (including Section 409A), an Award
Agreement may provide that a Participant may elect to defer receipt of income
attributable to the exercise or vesting of an Award.

 

6



--------------------------------------------------------------------------------

6.2    No Repricing or Reload Rights; No Buy-out of “Underwater” Awards. Except
for adjustments made pursuant to Section 4.2, no Award may be repriced,
replaced, regranted through cancellation or otherwise modified without
stockholder approval, if the effect would be to reduce the exercise price for
the shares underlying such Award. The Committee may not cancel an outstanding
Option or SAR having an exercise price that is known to be more than the Fair
Market Value of the Common Stock in exchange for a cash payment or for the
purpose of granting a replacement Award of a different type.

6.3    Dividends, Cash Dividend Rights and Dividend Unit Rights. No Award that
provides for the payment or accumulation of dividends, Cash Dividend Rights or
Dividend Unit Rights shall allow such dividends, Cash Dividend Rights or
Dividend Unit Rights to vest or otherwise become payable sooner than the date on
which the underlying Award or portion thereof with respect to which it was
granted has vested.

6.4    Minimum Vesting Requirement. Except as provided below, all Awards that
are designated to be settled in shares of Common Stock shall be subject to a
minimum vesting requirement of at least one year from the date the Award was
granted, and no portion of any such Award may vest or become exercisable earlier
than the first anniversary of the date such Award was granted; provided,
however, that the foregoing minimum vesting requirement shall not apply:
(a) with respect to 5 percent of the number of shares of Common Stock available
for grant of Awards under this Plan as set forth in Section 4.1(a) (such
5 percent being the “Carve-Out Exception”), and (b) to the vesting of an Award
that is accelerated in the event of a Participant’s death, Disability,
retirement, termination of employment, as a result of a Change in Control or
such other events that the Committee determines pursuant to the exercise of its
powers under this Plan. For purposes of clarity and avoidance of doubt, to the
extent Section 4.1(a) is amended to increase the number of shares of Common
Stock available for grant of Awards under this Plan, then the number of shares
of Common Stock subject to the Carve-Out Exception shall be 5 percent of the
amended amount.

6.5    Non-Employee Director Award Limitation. A non-employee director may not
be granted Awards under this Plan during any calendar year that have a value
(determined, if applicable, pursuant to ASC Topic 718) on the date of grant in
excess of $400,000; provided, however that the preceding limit shall be without
regard to grants of Awards, if any, made to a non-employee director during any
period in which such individual was an Employee or was otherwise providing
services to the Company other than in the capacity as a director.

ARTICLE VII.

OPTIONS

7.1    General. Awards may be granted in the form of Options that may be
Incentive Stock Options or Nonqualified Stock Options, or any combination of
both; provided, however that Incentive Stock Options may be granted only to
Employees.

7.2    Terms and Conditions of Options. An Option shall be exercisable in whole
or in such installments and at such times as may be determined by the Committee.
The price at which a share of Common Stock may be purchased upon exercise of an
Option shall be determined by the Committee, but such exercise price shall not
be less than 100% of the Fair Market Value per share of Common Stock on the
Grant Date unless the Option is granted through the assumption of, or in
substitution for, outstanding awards previously granted to individuals who
became Employees (or other service providers) as a result of a merger,
consolidation, acquisition or other corporate transaction involving the Company
in a manner that complies with Section 409A with respect to a Nonqualified Stock
Option or Section 422 of the Code with respect to an Incentive Stock Option.
Except as otherwise provided in Section 7.3, the term of each Option shall be as
specified by the Committee; provided, however, that no Options shall be
exercisable later than 10 years after the Grant Date. Options may be granted
with respect to Restricted Stock or shares of Common Stock that are not
Restricted Stock, as determined by the Committee in its sole discretion.

7.3    Restrictions Relating to Incentive Stock Options.

(a)    Options granted in the form of Incentive Stock Options shall, in addition
to being subject to the terms and conditions of Section 7.2, comply with
Section 422(b) of the Code. To the extent the aggregate Fair Market Value
(determined as of the dates the respective Incentive Stock Options are granted)
of Common Stock with respect to which Incentive Stock Options are exercisable
for the first time by an individual during any calendar year under all incentive
stock option plans of Chaparral and its Affiliates exceeds $100,000, such excess
Incentive Stock Options shall be treated as options that do not constitute
Incentive Stock Options. The Committee shall determine, in accordance with the
applicable provisions of the Code, which of a Participant’s Incentive Stock
Options will not constitute Incentive Stock Options because of such limitation
and shall notify the Participant of such determination as

 

7



--------------------------------------------------------------------------------

soon as practicable after such determination. The price at which a share of
Common Stock may be purchased upon exercise of an Incentive Stock Option shall
be determined by the Committee, but such exercise price shall not be less than
100% of the Fair Market Value of a share of Common Stock on the Grant Date. No
Incentive Stock Option shall be granted to an Employee under this Plan if, at
the time such Option is granted, such Employee owns stock possessing more than
10% of the total combined voting power of all classes of stock of Chaparral or
of its Affiliates unless (i) on the Grant Date of such Option, the exercise
price of such Option is at least 110% of the Fair Market Value of the Common
Stock subject to the Option and (ii) such Option by its terms is not exercisable
after the expiration of five years from the Grant Date of the Option.

(b)    Each Participant awarded an Incentive Stock Option shall notify Chaparral
in writing immediately after the date he or she makes a disqualifying
disposition of any shares of Common Stock acquired pursuant to the exercise of
such Incentive Stock Option. A disqualifying disposition is any disposition
(including any sale) of such Common Stock before the later of (i) two years
after the Grant Date of the Incentive Stock Option or (ii) one year after the
date of exercise of the Incentive Stock Option.

7.4    Exercise of Options.

(a)    Subject to the terms and conditions of this Plan, Options shall be
exercised by the delivery of a written notice of exercise to Chaparral, setting
forth the number of whole shares of Common Stock with respect to which the
Option is to be exercised, accompanied by full payment for such shares.

(b)    Upon exercise of an Option, the exercise price of the Option shall be
payable to Chaparral in full either (i) in cash or an equivalent acceptable to
the Committee, (ii) in the sole discretion of the Committee and in accordance
with any applicable administrative guidelines established by the Committee,
(A) by tendering (either actually or by attestation) one or more previously
acquired nonforfeitable, unrestricted shares of Common Stock having an aggregate
Fair Market Value at the time of exercise equal to the total exercise price or
(B) by surrendering a sufficient portion of the shares with respect to which the
Option is exercised having an aggregate Fair Market Value at the time of
exercise equal to the total exercise price or (iii) in a combination of the
forms specified in (i) or (ii) of this subsection.

(c)    During such time as the Common Stock is registered under Section 12 of
the Exchange Act, to the extent permissible under applicable law, payment of the
exercise price of an Option may also be made, in the absolute discretion of the
Committee, by delivery to Chaparral or its designated agent of an executed
irrevocable option exercise form together with irrevocable instructions to a
broker-dealer to sell or margin a sufficient portion of the shares with respect
to which the Option is exercised and deliver the sale or margin loan proceeds
directly to Chaparral to pay the exercise price and any required withholding
taxes.

(d)    As soon as reasonably practicable after receipt of written notification
of exercise of an Option and full payment of the exercise price and any required
withholding taxes, Chaparral shall (i) deliver to the Participant, in the
Participant’s name or the name of the Participant’s designee, a stock
certificate or certificates in an appropriate aggregate amount based upon the
number of shares of Common Stock purchased under the Option or (ii) cause to be
issued in the Participant’s name or the name of the Participant’s designee, in
book-entry form, an appropriate number of shares of Common Stock based upon the
number of shares purchased under the Option.

7.5    Termination of Employment or Service. Each Award Agreement embodying the
Award of an Option may set forth the extent to which the Participant shall have
the right to exercise the Option following termination of the Participant’s
employment or service with the Company. Such provisions shall be determined by
the Committee in its absolute discretion, need not be uniform among all Options
granted under this Plan and may reflect distinctions based on the reasons for
termination of employment or service. To the extent not provided otherwise in a
Participant’s Award Agreement embodying the Award of an Option, the following
termination provisions shall be deemed to apply with respect to such Award:

(a)    Termination For Cause. If the employment or service of a Participant
shall terminate for Cause, each outstanding Option held by the Participant shall
automatically terminate as of the date of such termination of employment or
service, and the right to exercise the Option shall immediately terminate.

(b)    Termination By Reason of Death or Disability. In the event of a
Participant’s death or Disability while employed by or in the service of
Chaparral or an Affiliate, each outstanding Option shall remain outstanding and
may be exercised by the person who acquires the Option by will or the laws of
descent and distribution, or by the Participant, as the case may be, but only
(i) within the one year period following the date of death or Disability (if
otherwise prior to the date of expiration of the Option), and not thereafter,
and (ii) to purchase the number of shares of Common Stock, if any, that could be
purchased upon exercise of the Option at the time of death or Disability.

 

8



--------------------------------------------------------------------------------

(c)    Termination For Reasons Other Than Cause, Death or Disability. If a
Participant’s employment or service with the Company is terminated voluntarily
by the Participant or by action of Chaparral or an Affiliate for reasons other
than for Cause, an Option may be exercised, but only (i) within three months
after such termination (if otherwise prior to the date of expiration of the
Option), and not thereafter, and (ii) to purchase the number of shares of Common
Stock, if any, that could be purchased upon exercise of the Option at the date
of termination of the Participant’s employment or service.

Notwithstanding the foregoing, except in the case of a Participant’s death, an
Option will not be treated as an Incentive Stock Option unless at all times
beginning on the Grant Date and ending on the day three months (one year in the
case of a Participant who is “disabled” within the meaning of Section 22(e)(3)
of the Code) before the date of exercise of the Option, the Participant is an
employee of Chaparral or a “parent corporation” or a “subsidiary corporation” of
Chaparral, as those terms are defined in Sections 424(e) and (f) of the Code,
respectively (or a corporation or a parent or subsidiary corporation of such
corporation issuing or assuming an option in a transaction to which
Section 424(a) of the Code applies).

ARTICLE VIII.

STOCK APPRECIATION RIGHTS

8.1    General. The Committee may grant Awards in the form of SARs in such
numbers and at such times as it shall determine. SARs shall vest and be
exercisable in whole or in such installments and at such times as may be
determined by the Committee. The price at which SARs may be exercised shall be
determined by the Committee but shall not be less than 100% of the Fair Market
Value per share of Common Stock on the Grant Date unless (i) the SARs are
granted through the assumption of, or in substitution for, outstanding awards
previously granted to individuals who became Employees (or other service
providers) as a result of a merger, consolidation, acquisition or other
corporate transaction involving the Company in a manner that complies with
Section 409A. The term of each SAR shall be as specified by the Committee;
provided, however, that no SAR shall be exercisable later than 10 years after
the Grant Date. At the time of an Award of SARs, the Committee may, in its sole
discretion, prescribe additional terms, conditions, restrictions and limitations
applicable to the SARs as it determines are necessary or appropriate, provided
they are not inconsistent with this Plan.

8.2    Exercise of SARs. SARs shall be exercised by the delivery of a written
notice of exercise to Chaparral, setting forth the number of whole shares of
Common Stock with respect to which the Award is being exercised. Upon the
exercise of SARs, the Participant shall be entitled to receive an amount equal
to the excess of the aggregate Fair Market Value of the shares of Common Stock
with respect to which the Award is exercised (determined as of the date of such
exercise) over the aggregate exercise price of such shares. Such amount shall be
payable to the Participant in cash or in shares of Common Stock, as provided in
the Award Agreement.

8.3    Termination of Employment or Service. Each Award Agreement embodying the
Award of SARs may set forth the extent to which the Participant shall have the
right to exercise the SARs following termination of the Participant’s employment
or service with the Company. Such provisions shall be determined by the
Committee in its absolute discretion, need not be uniform among all SARs granted
under this Plan and may reflect distinctions based on the reasons for
termination of employment or service. To the extent not provided otherwise in a
Participant’s Award Agreement embodying the Award of SARs, the following
termination provisions shall be deemed to apply with respect to such Award:

(a)    Termination For Cause. If the employment or service of a Participant
shall terminate for Cause, each outstanding SAR held by the Participant shall
automatically terminate as of the date of such termination of employment or
service, and the right to exercise the SAR shall immediately terminate.

(b)    Termination By Reason of Death or Disability. In the event of a
Participant’s death or Disability while employed by or in the service of
Chaparral or an Affiliate, each outstanding SAR shall remain outstanding and may
be exercised by the person who acquires the SAR by will or the laws of descent
and distribution, or by the Participant, as the case may be, but only (i) within
the one year period following the date of death or Disability (if otherwise
prior to the date of expiration of the SAR), and not thereafter, and (ii) to the
extent the SAR was vested and exercisable at the time of such termination.

(c)    Termination For Reasons Other Than Cause, Death or Disability. If a
Participant’s employment or service with the Company is terminated voluntarily
by the Participant or by action of Chaparral or an Affiliate for reasons other
than for Cause or Disability or termination as a result of the Participant’s
death, a SAR may be exercised, but only (i) within three months after such
termination (if otherwise prior to the date of expiration of the SAR), and not
thereafter, and (ii) to the extent the SAR was vested and exercisable at the
time of such termination.

 

9



--------------------------------------------------------------------------------

ARTICLE IX.

RESTRICTED STOCK

9.1    General. Awards may be granted in the form of Restricted Stock in such
numbers and at such times as the Committee shall determine. The Committee shall
impose such terms, conditions and restrictions on Restricted Stock as it may
deem advisable, including without limitation prescribing the period over which
and the conditions upon which the Restricted Stock may become vested or be
forfeited and/or providing for vesting upon the achievement of specified
performance goals pursuant to a Performance Award. A Participant shall not be
required to make any payment for Restricted Stock unless required by the
Committee pursuant to Section 9.2.

9.2    Purchased Restricted Stock. The Committee may in its sole discretion
require a Participant to pay a stipulated purchase price for each share of
Restricted Stock.

9.3    Restricted Period. At the time an Award of Restricted Stock is granted,
the Committee shall establish a Restricted Period applicable to such Restricted
Stock. Each Award of Restricted Stock may have a different Restricted Period in
the sole discretion of the Committee.

9.4    Other Terms and Conditions. Restricted Stock shall constitute issued and
outstanding shares of Common Stock for all corporate purposes. Restricted Stock
awarded to a Participant under this Plan shall be registered in the name of the
Participant or, at the option of Chaparral, in the name of a nominee of
Chaparral, and shall be issued in book-entry form or represented by a stock
certificate. Subject to the terms and conditions of the Award Agreement, a
Participant to whom Restricted Stock has been awarded shall have the right to
receive dividends thereon during the Restricted Period and to enjoy all other
stockholder rights with respect thereto, except that (a) no dividends or
distributions made with respect to any share of Restricted Stock shall vest or
be payable sooner than the date on which the underlying share of Restricted
Stock with respect to which it was made has vested, (b) Chaparral shall retain
custody of any certificates evidencing the Restricted Stock during the
Restricted Period and (c) the Participant may not sell, transfer, pledge,
exchange, hypothecate or otherwise dispose of the Restricted Stock during the
Restricted Period. A breach of the terms and conditions established by the
Committee pursuant to the Award of the Restricted Stock may result in a
forfeiture of the Restricted Stock. At the time of an Award of Restricted Stock,
the Committee may, in its sole discretion, prescribe additional terms,
conditions, restrictions and limitations applicable to the Restricted Stock,
including without limitation rules pertaining to the termination of employment
or service (by reason of death, Disability, retirement, Cause or otherwise) of a
Participant prior to expiration of the Restricted Period. To the extent not
provided otherwise in a Participant’s Award Agreement embodying the Award of
Restricted Stock and except as otherwise provided in the Plan, if the employment
or service of a Participant shall terminate for any reason prior to the
expiration of the Restricted Period, then on the date of such termination of
employment or service all of the shares of Restricted Stock still subject to
restrictions shall be forfeited by the Participant.

9.5    Miscellaneous. Nothing in this Article shall prohibit the exchange of
shares of Restricted Stock pursuant to a plan of merger or reorganization for
stock or other securities of Chaparral or another corporation that is a party to
the merger or reorganization, provided that the stock or securities so received
in exchange for shares of Restricted Stock shall, except as provided in Article
XIII, become subject to the restrictions applicable to such Restricted Stock.
Any shares of Common Stock received as a result of a stock split or stock
dividend with respect to shares of Restricted Stock shall also become subject to
the restrictions applicable to such Restricted Stock.

ARTICLE X.

RESTRICTED STOCK UNITS

10.1    General. Awards may be granted in the form of Restricted Stock Units in
such numbers and at such times as the Committee shall determine. The Committee
shall impose such terms, conditions and restrictions on Restricted Stock Units
as it may deem advisable, including without limitation prescribing the period
over which and the conditions upon which a Restricted Stock Unit may become
vested or be forfeited and/or providing for vesting upon the achievement of
specified performance goals pursuant to a Performance Award. Upon the lapse of
restrictions with respect to each Restricted Stock Unit, the Participant shall
be entitled to receive one share of Common Stock, an amount of cash equal to the
Fair Market Value of one share of Common Stock, or any combination of cash and
Common Stock that equals the Fair Market Value of one share of Common Stock, as
provided in the Award Agreement. A Participant shall not be required to make any
payment for Restricted Stock Units.

 

10



--------------------------------------------------------------------------------

10.2    Restricted Period. At the time an Award of Restricted Stock Units is
granted, the Committee shall establish a Restricted Period applicable to such
Restricted Stock Units. Each Award of Restricted Stock Units may have a
different Restricted Period in the sole discretion of the Committee.

10.3    Cash Dividend Rights and Dividend Unit Rights. To the extent provided by
the Committee in its sole discretion, a grant of Restricted Stock Units may
include a tandem Cash Dividend Right or Dividend Unit Right grant. A grant of
Cash Dividend Rights may provide that such Cash Dividend Rights shall be paid
directly to the Participant at the time of payment of the related dividend, be
credited to a bookkeeping account subject to the same vesting and payment
provisions as the tandem Award (with or without interest in the sole discretion
of the Committee), or be subject to such other provisions or restrictions as
determined by the Committee in its sole discretion. A grant of Dividend Unit
Rights may provide that such Dividend Unit Rights shall be subject to the same
vesting and payment provisions as the tandem Award or be subject to such other
provisions and restrictions as determined by the Committee in its sole
discretion. Any provision of this Article X to the contrary notwithstanding, no
Cash Dividend Right or Dividend Unit Right shall vest or be payable sooner than
the date on which the underlying Restricted Stock Unit with respect to which it
was granted has vested.

10.4    Other Terms and Conditions. At the time of an Award of Restricted Stock
Units, the Committee may, in its sole discretion, prescribe additional terms,
conditions, restrictions and limitations applicable to the Restricted Stock
Units, including without limitation rules pertaining to the termination of
employment or service (by reason of death, Disability, retirement, Cause or
otherwise) of a Participant prior to expiration of the Restricted Period. To the
extent not provided otherwise in a Participant’s Award Agreement embodying the
Award of Restricted Stock Units and except as otherwise provided in the Plan, if
the employment or service of a Participant shall terminate for any reason prior
to the expiration of the Restricted Period, then on the date of such termination
of employment or service all of the Restricted Stock Units still subject to
restrictions shall be forfeited by the Participant.

ARTICLE XI.

PERFORMANCE AWARDS

11.1    General. Awards may be granted in the form of Performance Awards that
may be payable in the form of cash, shares of Common Stock or any combination of
both, in such amounts and at such times as the Committee shall determine.
Performance Awards shall be conditioned upon the level of achievement of one or
more stated performance goals over a specified performance period established by
the Committee. Performance Awards may be combined with other Awards to impose
performance criteria as part of the terms of such other Awards.

11.2    Terms and Conditions. Each Award Agreement embodying a Performance Award
shall set forth (a) the amount, including a target and maximum amount if
applicable, a Participant may earn in the form of cash or shares of Common Stock
or a formula for determining such amount, (b) the performance criteria and level
of achievement versus such criteria that shall determine the amount payable or
number of shares of Common Stock to be granted, issued, retained and/or vested,
(c) the performance period over which performance is to be measured, (d) the
timing of any payments to be made, (e) restrictions on the transferability of
the Award and (f) such other terms and conditions as the Committee may determine
that are not inconsistent with this Plan.

ARTICLE XII.

STOCK AWARDS AND OTHER INCENTIVE AWARDS

12.1    Stock Awards. Stock Awards may be granted to Participants upon such
terms and conditions as the Committee may determine. Shares of Common Stock
issued pursuant to Stock Awards may be issued for cash consideration or for no
cash consideration. The Committee shall determine the number of shares of Common
Stock to be issued pursuant to a Stock Award. The Committee may in its sole
discretion require a Participant to pay a stipulated purchase price for each
share of Common Stock covered by a Stock Award.

12.2    Other Incentive Awards. Other Incentive Awards may be granted in such
amounts, upon such terms and at such times as the Committee shall determine.
Other Incentive Awards may be granted based upon, payable in or otherwise
related to, in whole or in part, shares of Common Stock if the Committee, in its
sole discretion, determines that such Other Incentive Awards are consistent with
the purposes of this Plan. Each grant of an Other Incentive Award shall be
evidenced by an Award Agreement that shall specify the amount of the Other
Incentive Award and the terms, conditions, restrictions and limitations
applicable to such Award. Payment of Other Incentive Awards shall be made at
such times and in such form, which may be cash, shares of Common Stock or other
property (or any combination thereof), as established by the Committee, subject
to the terms of this Plan.

 

11



--------------------------------------------------------------------------------

ARTICLE XIII.

CHANGE IN CONTROL

13.1    Vesting of Awards. Notwithstanding any provision of this Plan to the
contrary, in the event of a Change in Control, the Committee, in its sole
discretion, may accelerate or waive any time periods, conditions or
contingencies relating to the exercise or realization of, or lapse of
restrictions under, an Award granted hereunder and then outstanding (including
treating any Performance Awards as if all performance criteria and other
conditions were achieved or fulfilled to the maximum extent possible) so that:

(a)    if no exercise of the Award is required, the Award may be realized in
full at the time of the occurrence of the Change in Control (the “Change
Effective Time”), or

(b)    if exercise of the Award is required, the Award may be exercised in full
as of the Change Effective Time;

provided that any such action contemplated under this Section 13.1 shall be
effective only to the extent that such action will not cause any Award that is
designed to satisfy Section 409A to fail to satisfy such section.

13.2    Assumption of Awards. Upon a Change in Control where Chaparral is not
the surviving entity (or survives only as a subsidiary of another entity), the
Committee, in its sole discretion, may determine that all outstanding Options
and SARs that are not exercised at or before the Change Effective Time will be
assumed by or replaced with comparable options and rights in the surviving
entity (or a parent of the surviving entity) in accordance with Section 424 of
the Code or Section 409A, as applicable, and that other outstanding Awards will
be converted into similar awards of the surviving entity (or a parent of the
surviving entity).

13.3    Cancellation of Awards. Notwithstanding the foregoing, in the event of a
Change in Control of Chaparral, then the Committee, in its sole discretion, may,
no later than the Change Effective Time, require any Participant holding an
Award to surrender such Award in exchange for (a) with respect to each share of
Common Stock subject to an Option or SAR (whether or not vested), payment by the
Company (or a successor), in cash, of an amount equivalent to the excess of the
value of the consideration received for each share of Common Stock by holders of
Common Stock in connection with such Change in Control (the “Change in Control
Consideration”) over the exercise price or grant price per share, (b) with
respect to each share of Common Stock subject to an Award of Restricted Stock,
Restricted Stock Units or Other Incentive Awards, and related Cash Dividend
Rights and Dividend Unit Rights (if applicable), payment by the Company (or a
successor), in cash, of an amount equivalent to the value of any such Cash
Dividend Rights and Dividend Unit Rights plus the value of the Change in Control
Consideration for each share covered by the Award, assuming all restrictions or
limitations (including risks of forfeiture) have lapsed and (c) with respect to
a Performance Award, payment by the Company (or a successor), in cash, of an
amount equivalent to the value of such Award, as determined by the Committee,
taking into account, to the extent applicable, the Change in Control
Consideration, and assuming all performance criteria and other conditions to
payment of such Awards are achieved or fulfilled to the maximum extent possible.
Payments made upon a Change in Control pursuant to this Section 13.3 shall be
made no later than the Change Effective Time.

13.4    Other Terms and Conditions. At the time an Award is granted, the
Committee may, in its sole discretion, prescribe additional terms, conditions,
restrictions and limitations applicable to the Award, including without
limitation rules pertaining to the termination of employment or service (by
reason of death, Disability, retirement, Cause or otherwise) of a Participant
following a Change in Control. To the extent not provided otherwise in a
Participant’s Award Agreement embodying an Award and notwithstanding anything in
the Plan to the contrary, (i) in the event of a Change in Control in which the
acquiring or surviving entity in the transaction does not assume or continue an
outstanding Award upon the Change in Control, then such Award shall become fully
vested and fully exercisable, and (ii) in the event of termination of the
Participant’s employment or service by Chaparral or its Affiliate without Cause
or by the Participant for Good Reason, in each case, within one year following
the occurrence of a Change in Control and provided the Participant is in the
continuous employment or service of Chaparral or an Affiliate until such
termination of employment, each outstanding Award shall become fully vested and
fully exercisable; provided, however, that notwithstanding the preceding, any
Award that is a Performance Award with performance-based vesting shall vest upon
such Change in Control or termination of employment or service, as applicable,
based upon deemed achievement of target performance.

 

12



--------------------------------------------------------------------------------

ARTICLE XIV.

AMENDMENT AND TERMINATION

14.1    Plan Amendment and Termination. The Board may at any time suspend,
terminate, amend or modify this Plan, in whole or in part; provided, however,
that no amendment or modification of this Plan shall become effective without
the approval of such amendment or modification by the holders of at least a
majority of the shares of Common Stock entitled to vote on such matter if
(a) such amendment or modification increases the maximum number of shares
subject to this Plan (except as provided in Article IV) or changes the
designation or class of persons eligible to receive Awards under this Plan or
(b) Chaparral determines that such approval is otherwise required by or
necessary to comply with applicable law or the listing requirements of an
exchange or association on which the Common Stock is then listed or quoted. An
amendment to this Plan generally will not require stockholder approval if it
curtails rather than expands the scope of this Plan, nor if it is made to
conform this Plan to statutory or regulatory requirements, such as, without
limitation, Section 409A. Upon termination of this Plan, the terms and
provisions of this Plan shall, notwithstanding such termination, continue to
apply to Awards granted prior to such termination. Except as otherwise provided
herein, no suspension, termination, amendment or modification of this Plan shall
adversely affect in any material way any Award granted under this Plan prior to
such suspension, termination, amendment or modification, without the consent of
the Participant (or the Permitted Transferee) holding such Award.

14.2    Award Amendment and Cancellation. The Committee may amend the terms of
any outstanding Award granted pursuant to this Plan, but except as otherwise
provided herein, no such amendment shall adversely affect in any material way
the Participant’s (or a Permitted Transferee’s) rights under an outstanding
Award without the consent of the Participant (or the Permitted Transferee)
holding such Award. Notwithstanding the foregoing, Chaparral may amend any Award
Agreement to be exempt from Section 409A or to comply with the requirements of
Section 409A or to modify any provision that causes an Award that is intended to
be classified as an “equity instrument” under FASB Accounting Standards
Codification, Topic 718 to be classified as a liability on Chaparral’s financial
statements.

ARTICLE XV.

MISCELLANEOUS

15.1    Award Agreements. After the Committee grants an Award under this Plan to
a Participant, such Award shall be evidenced by an Award Agreement setting forth
the terms, conditions, restrictions and limitations applicable to the Award and
such other matters as the Committee may determine to be appropriate. The
Committee may permit or require a Participant to defer receipt of the payment of
cash or the delivery of shares of Common Stock that would otherwise be due to
the Participant in connection with any Award; provided, however, that any
permitted deferrals shall be structured to meet the requirements of
Section 409A. The terms and provisions of the respective Award Agreements need
not be identical. All Award Agreements shall be subject to the provisions of
this Plan, and in the event of any conflict between an Award Agreement and this
Plan, the terms of this Plan shall govern. All Awards under this Plan are
intended to be structured in a manner that will either comply with or be exempt
from Section 409A so that no tax will be owed under Section 409A.

15.2    Listing; Suspension.

(a)    If and as long as the Common Stock is listed on a national securities
exchange or system sponsored by a national securities association, the issuance
of any shares of Common Stock pursuant to an Award shall be conditioned upon
such shares being listed on such exchange or system. Chaparral shall have no
obligation to issue such shares unless and until such shares are so listed, and
the right to exercise any Option or other Award with respect to such shares
shall be suspended until such listing has been effected.

(b)    If at any time counsel to Chaparral or its Affiliates shall be of the
opinion that any sale or delivery of shares of Common Stock pursuant to an Award
is or may in the circumstances be unlawful or result in the imposition of excise
taxes on Chaparral or its Affiliates under the laws of any applicable
jurisdiction, Chaparral or its Affiliates shall have no obligation to make such
sale or delivery, or to make any application or to effect or to maintain any
qualification or registration under the Securities Act, or otherwise, with
respect to shares of Common Stock or Awards, and the right to exercise any
Option or other Award shall be suspended until, in the opinion of such counsel,
such sale or delivery shall be lawful or will not result in the imposition of
excise taxes on Chaparral or its Affiliates.

(c)    Upon termination of any period of suspension under this Section 15.2, any
Award affected by such suspension that shall not then have expired or terminated
shall be reinstated as to all shares available before such suspension and as to
shares that would otherwise have become available during the period of such
suspension, but no such suspension shall extend the term of any Award unless
otherwise determined by the Committee in its sole discretion.

 

13



--------------------------------------------------------------------------------

15.3    Additional Conditions. Notwithstanding anything in this Plan to the
contrary (a) the Committee may, if it shall determine it necessary or desirable
in its sole discretion, at the time of grant of any Award or the issuance of any
shares of Common Stock pursuant to any Award, require the recipient of the Award
or such shares of Common Stock, as a condition to the receipt thereof, to
deliver to Chaparral a written representation of present intention to acquire
the Award or such shares of Common Stock for his own account for investment and
not for distribution, (b) any certificate for shares of Common Stock issued to a
Participant may include any legend that the Committee deems appropriate to
reflect any restrictions on transfer and (c) all certificates for shares of
Common Stock delivered under this Plan shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange or association upon which the Common Stock is
then listed or quoted, any applicable federal or state securities law, and any
applicable corporate law, and the Committee may cause a legend or legends to be
placed on any such certificates to make appropriate reference to such
restrictions.

15.4    Transferability.

(a)    All Awards granted to a Participant shall be exercisable during his
lifetime only by such Participant, or if applicable, a Permitted Transferee as
provided in subsection (c) of this Section 15.4; provided, however, that in the
event of a Participant’s legal incapacity, an Award may be exercised by his
guardian or legal representative. When a Participant dies, the personal
representative, beneficiary, or other person entitled to succeed to the rights
of the Participant may acquire the rights under an Award, subject to and in
accordance with the conditions and limitations set forth in this Plan and any
applicable Award Agreement. Any such successor must furnish proof satisfactory
to Chaparral of the successor’s entitlement to receive the rights under an Award
under the Participant’s will or under the applicable laws of descent and
distribution.

(b)    Except as otherwise provided in this Section 15.4, no Award shall be
subject to execution, attachment or similar process, and no Award may be sold,
transferred, pledged, exchanged, hypothecated or otherwise disposed of, other
than by will or pursuant to the applicable laws of descent and distribution. Any
attempted sale, transfer, pledge, exchange, hypothecation or other disposition
of an Award not specifically permitted by this Plan or the Award Agreement shall
be null and void and without effect.

(c)    If provided in the Award Agreement, Nonqualified Stock Options may be
transferred by a Participant to a Permitted Transferee. Any transfer of an Award
to a Permitted Transferee shall be without consideration. For purposes of this
Plan, “Permitted Transferee” means (i) a member of a Participant’s immediate
family, (ii) trusts in which a person listed in (i) above has more than 50% of
the beneficial interest, (iii) a foundation in which the Participant or a person
listed in (i) above controls the management of assets, (iv) any other entity in
which the Participant or a person listed in (i) above owns more than 50% of the
voting interests, provided that in the case of the preceding clauses (i) through
(iv), no consideration is provided for the transfer and (v) any transferee
permitted under applicable securities and tax laws as determined by counsel to
Chaparral. In determining whether a person is a “Permitted Transferee,”
immediate family members shall include a Participant’s child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law or sister-in-law, including adoptive relationships.

(d)    Incident to a Participant’s divorce, the Participant may request that
Chaparral agree to observe the terms of a domestic relations order which may or
may not be part of a qualified domestic relations order (as defined in
Section 414(p) of the Code) with respect to all or a part of one or more Awards
made to the Participant under this Plan. Chaparral’s decision regarding such a
request shall be made by the Committee, in its sole and absolute discretion,
based upon the best interests of Chaparral. The Committee’s decision need not be
uniform among Participants. As a condition of participation, a Participant
agrees to hold Chaparral harmless from any claim that may arise out of
Chaparral’s observance of the terms of any such domestic relations order.

15.5    Withholding Taxes. The Company shall be entitled to deduct from any
payment made under this Plan, regardless of the form of such payment, the amount
of all applicable income and employment taxes required by law to be withheld
with respect to such payment, may require the Participant to pay or may allow
the Participant to elect to pay to the Company such withholding taxes prior to
and as a condition of the making of any payment or the issuance or delivery of
any shares of Common Stock under this Plan, and shall be entitled to deduct from
any other compensation payable to the Participant any withholding obligations
with respect to Awards. In accordance with any applicable administrative
guidelines it establishes, the Committee may allow a Participant to pay the
amount of taxes required by law to be withheld from or with respect to an Award
by (a) withholding shares of Common Stock from any delivery of Common Stock due
as a result of such Award, or (b) permitting the Participant to deliver to the
Company (either

 

14



--------------------------------------------------------------------------------

actually or by attestation) previously acquired shares of Common Stock. If such
tax withholding amounts are satisfied through net settlement or previously
acquired shares, the maximum number of shares of Common Stock that may be so
withheld or surrendered shall be the number of shares of Common Stock that have
an aggregate Fair Market Value on the date of withholding or surrender equal to
the aggregate amount of such tax liabilities determined based on the greatest
withholding rates for federal, state and/or local tax purposes, including
payroll taxes, that may be utilized without creating adverse accounting
treatment for the Company with respect to such Award, as determined by the
Committee. No payment shall be made and no shares of Common Stock shall be
issued pursuant to any Award unless and until the applicable tax withholding
obligations have been satisfied.

15.6    No Fractional Shares. No fractional shares of Common Stock shall be
issued or delivered pursuant to this Plan or any Award granted hereunder. If the
application of any provision of the Plan or any Award Agreement would yield a
fractional share of Common Stock, such fractional share shall be rounded down to
the nearest whole share, provided that the Committee in its sole discretion may
settle fractional shares in cash.

15.7    Notices; Method of Delivery. All notices required or permitted to be
given or made under this Plan or pursuant to any Award Agreement (unless
provided otherwise in such Award Agreement) shall be in writing and shall be
deemed to have been duly given or made if (a) delivered personally,
(b) transmitted by first class registered or certified United States mail,
postage prepaid, return receipt requested, (c) sent by prepaid overnight courier
service or (d) sent by telecopy, facsimile or electronic transmission, with
confirmation receipt, to the person who is to receive it at the address that
such person has theretofore specified by written notice delivered in accordance
herewith. Such notices shall be effective (i) if delivered personally or sent by
courier service, upon actual receipt by the intended recipient, (ii) if mailed,
upon the earlier of five days after deposit in the mail or the date of delivery
as shown by the return receipt therefore or (iii) if sent by telecopy, facsimile
or electronic transmission, when the answer back is received. Chaparral or a
Participant may change, at any time and from time to time, by written notice to
the other, the address that it or such Participant had theretofore specified for
receiving notices. Until such address is changed in accordance herewith, notices
hereunder or under an Award Agreement shall be delivered or sent (A) to a
Participant at his address as set forth in the records of the Company or (B) to
Chaparral at the principal executive offices of Chaparral clearly marked
“Attention: Chief Financial Officer.” Any provision of this Plan to the contrary
notwithstanding, any provision in this Plan setting forth a requirement for
delivery of a written notice, agreement, consent, acknowledgement, or other
documentation in writing, including a written signature, may be satisfied by
electronic delivery of such notice, agreement, consent, acknowledgment, or other
documentation, in a manner that the Committee has prescribed or that is
otherwise acceptable to the Committee, provided that evidence of the intended
recipient’s receipt of the electronic delivery is available to the Committee and
that such delivery is not prohibited by applicable laws and regulations.

15.8    Compliance with Law and Stock Exchange or Association Requirements. It
is the intent of Chaparral that Options designated Incentive Stock Options
comply with the applicable provisions of Section 422 of the Code and that all
Awards either be exempt from Section 409A or, if not exempt, comply with the
requirements of Section 409A. Any provision of this Plan to the contrary
notwithstanding, the Committee may revoke any Award if it is contrary to law,
governmental regulation or stock exchange or association requirements or modify
an Award to bring it into compliance with any government regulation or stock
exchange or association requirements.

15.9    Binding Effect. The obligations of Chaparral under this Plan shall be
binding upon any successor corporation or organization resulting from the
merger, consolidation or other reorganization of Chaparral, or upon any
successor corporation or organization succeeding to all or substantially all of
the assets and business of Chaparral. The terms and conditions of this Plan
shall be binding upon each Participant and his Permitted Transferees, heirs,
legatees, distributees and legal representatives.

15.10    Severability. If any provision of this Plan or any Award Agreement is
held to be illegal or invalid for any reason, the illegality or invalidity shall
not affect the remaining provisions of this Plan or such agreement, as the case
may be, but such provision shall be fully severable and this Plan or such
agreement, as the case may be, shall be construed and enforced as if the illegal
or invalid provision had never been included herein or therein.

15.11    No Restriction of Corporate Action. Nothing contained in this Plan
shall be construed to prevent Chaparral or any Affiliate from taking any
corporate action (including any corporate action to suspend, terminate, amend or
modify this Plan) that is deemed by Chaparral or such Affiliate to be
appropriate or in its best interest, whether or not such action would have an
adverse effect on this Plan or any Awards made or to be made under this Plan. No
Participant or other person shall have any claim against Chaparral or any
Affiliate as a result of such action.

15.12    Clawback. The Plan and all Awards granted hereunder are subject to any
written clawback policies that Chaparral, with the approval of the Board or an
authorized committee thereof, may adopt either prior to or following the

 

15



--------------------------------------------------------------------------------

Effective Date, including any policy adopted to conform to the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010 and rules promulgated
thereunder by the SEC and that the Chaparral determines should apply to Awards.
Any such policy may subject a Participant’s Awards and amounts paid or realized
with respect to Awards to reduction, cancelation, forfeiture or recoupment if
certain specified events or wrongful conduct occur, including an accounting
restatement due to the Chaparral’s material noncompliance with financial
reporting regulations or other events or wrongful conduct specified in any such
clawback policy.

15.13    Governing Law. This Plan shall be governed by and construed in
accordance with the internal laws (and not the principles relating to conflicts
of laws) of the State of Delaware except as superseded by applicable federal
law.

15.14    No Right, Title or Interest in Company Assets. No Participant shall
have any rights as a stockholder of Chaparral as a result of participation in
this Plan until the date of issuance of Common Stock in his name and, in the
case of Restricted Stock, unless and until such rights are granted to the
Participant pursuant to this Plan. To the extent any person acquires a right to
receive payments from the Company under this Plan, such rights shall be no
greater than the rights of an unsecured general creditor of the Company, and
such person shall not have any rights in or against any specific assets of the
Company. All Awards shall be unfunded.

15.15    Risk of Participation. Nothing contained in this Plan shall be
construed either as a guarantee by Chaparral or its Affiliates, or their
respective stockholders, directors, officers or employees, of the value of any
assets of this Plan or as an agreement by Chaparral or its Affiliates, or their
respective stockholders, directors, officers or employees, to indemnify anyone
for any losses, damages, costs or expenses resulting from participation in this
Plan.

15.16    No Guarantee of Tax Consequences. No person connected with this Plan in
any capacity, including without limitation Chaparral and its Affiliates and
their respective directors, officers, agents and employees, makes any
representation, commitment or guarantee that any tax treatment, including
without limitation federal, state and local income, estate and gift tax
treatment, will be applicable with respect to any Awards or payments thereunder
made to or for the benefit of a Participant under this Plan or that such tax
treatment will apply to or be available to a Participant on account of
participation in this Plan.

15.17    Continued Employment or Service. Nothing contained in this Plan or in
any Award Agreement shall confer upon any Participant the right to continue in
the employ or service of the Company, or interfere in any way with the rights of
the Company to terminate a Participant’s employment or service at any time, with
or without cause. The loss of existing or potential profit in Awards will not
constitute an element of damages in the event of termination of employment or
service for any reason, even if the termination is in violation of an obligation
of Chaparral or an Affiliate to the Participant.

15.18    Miscellaneous. Headings are given to the articles and sections of this
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction of this Plan or any
provisions hereof. The use of the masculine gender shall also include within its
meaning the feminine. Wherever the context of this Plan dictates, the use of the
singular shall also include within its meaning the plural, and vice versa.

IN WITNESS WHEREOF, this Plan has been executed on this 28th day of June, 2019.

 

CHAPARRAL ENERGY, INC. By:   /s/ K. Earl Reynolds   K. Earl Reynolds   President
and Chief Executive Officer

 

16